                                            Case 3:19-cv-07799-SI Document 94 Filed 09/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEBCORE-OBAYASHI JOINT                             Case No. 19-cv-07799-SI
                                         VENTURE,
                                   8
                                                        Plaintiff,                          ORDER RE: LETTERS FROM
                                   9                                                        COUNSEL
                                                 v.
                                  10                                                        Re: Dkt. Nos. 89, 93
                                         ZURICH AMERICAN INSURANCE
                                  11     COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has received several letters from counsel regarding various disputes. The Court

                                  15   agrees that the August 27, 2021 minutes contained a typographical error. The Clerk has issued

                                  16   amended minutes that correctly state that the fact discovery deadline is December 17, 2021.

                                  17          Regarding the balance of the issues raised in counsel’s letters, the Court finds that those

                                  18   matters are appropriate for resolution by Special Master Quinn in the first instance. If Mr. Quinn

                                  19   agrees with defendant regarding the inadvertently produced letter, Mr. Quinn can order and/or

                                  20   recommend various remedies, including the removal of the document from the docket. Accordingly,

                                  21   the parties shall present the discovery issues raised in the September 20 and 21 letters to Mr. Quinn

                                  22   pursuant to the procedures set forth in the Order Appointing Martin Quinn as Special Master to

                                  23   Oversee Discovery. Dkt. No. 85.

                                  24

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: September 21, 2021                    ______________________________________
                                                                                      SUSAN ILLSTON
                                  28                                                  United States District Judge
